Citation Nr: 0400835	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  95-32 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  In 
September 1996, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c).  This case was remanded by the Board in August 
2001, and in light of development conducted following this 
remand, further development of this case is necessary.  


REMAND
 
Following the August 2001 remand, the veteran was afforded a 
VA examination in March 2002 that resulted in a diagnosis of 
Hepatitis C.  It was specifically indicated by the physician 
who conducted this examination that "[t]here is no evidence 
this is in any way related to a prior history of Hep A or Hep 
B."  At the time of this examination, the veteran reported 
that his duties during his service in Vietnam included 
"carrying and dragging bodies while in the war," and 
indicated that he contracted Hepatitis C as a result of this 
duty.  He denied sharing needles or involvement with other 
risk factors associated with Hepatitis C.  Following the 
examination, the VA physician opined that it was as least as 
likely as not that the veteran developed Hepatitis C as a 
result of exposure to blood or body tissue incurred while 
moving bodies that were wounded or bleeding during service.  

As indicated above, the March 2002 medical opinion was based 
on the premise that the veteran's duty during service 
included moving wounded bodies.  Review of the record shows 
no objective evidence to support this premise, and it is also 
unclear if the veteran's duty in Vietnam involved exposure to 
combat.  The Board notes that VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to be have been incurred in or aggravated during combat with 
the enemy satisfactory lay or other evidence of service 
incurrence or aggravation of the alleged disease or injury.  
38 U.S.C.A. § 1154(b) (emphasis added); see also Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  As such, the RO upon 
remand will be directed to conduct efforts to determine if 
the veteran's service in Vietnam included exposure to combat, 
and whether this duty included moving wounded bodies.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a Veterans 
Claims Assistance Act of 2000 (VCAA) duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, the Veterans Benefits Act of 
2003 was signed into law in December 2003.  This law 
authorizes VA to make a decision on a claim before the 
expiration of the period during which the veteran may submit 
any additional evidence necessary to substantiate his claim.  
This change was made effective from November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub. L. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  Contact the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to determine whether the 
veteran's duty in Vietnam included 
exposure to combat and whether this duty 
included transporting or moving wounded 
bodies.  In contacting this facility, 
please provide USASCRUR with copies of 
any personnel records obtained showing 
service dates, duties, and units of 
assignment, most importantly those 
relative to active duty performed in the 
Vietnam from February 1, 1969, to January 
31, 1970, with the United States Army.  
Records from service indicate than the 
veteran's MOS in Vietnam was as a 
carpenter with Company B of the 815th 
Engineering Battalion and a  "Const Mach 
Operator" with the 102d Engineering 
Company (see pink tabs, left of claims 
file).  In addition, please contact the 
appropriate State or Federal agency and 
obtain the complete service personnel 
file.  If no additional service personnel 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.
3.  Thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including any evidence 
obtained as a result of the development 
requested above and the VCAA.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




